
	
		I
		111th CONGRESS
		2d Session
		H. R. 4563
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor,
			 Ways and Means, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, Public Health Service Act, and the Internal Revenue Code of 1986 to
		  require that group and individual health insurance coverage and group health
		  plans provide coverage of screening for breast, prostate, and colorectal
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Cancer Screening Coverage Act of
			 2009.
		2.Cancer screening
			 coverage
			(a)Group health
			 plans
				(1)Public Health Service Act amendments
					(A)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the following:
						
							2708.Coverage of
				cancer screening
								(a)RequirementA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide coverage and payment under the plan or
				coverage for the following items and services under terms and conditions that
				are no less favorable than the terms and conditions applicable to other
				screening benefits otherwise provided under the plan or coverage:
									(1)MammogramsIn
				the case of a female participant or beneficiary who is 40 years of age or
				older, or is under 40 years of age but is at high risk (as defined in
				subsection (e)) of developing breast cancer, an annual mammography (as defined
				in section 1861(jj) of the Social Security
				Act) conducted by a facility that has a certificate (or provisional
				certificate) issued under section 354.
									(2)Clinical breast
				examinationsIn the case of a female participant or beneficiary
				who—
										(A)(i)is 40 years of age or
				older; or
											(ii)is at least 20 (but less than 40)
				years of age and is at high risk of developing breast cancer, an annual
				clinical breast examination; or
											(B)is at least 20,
				but less than 40, years of age and who is not at high risk of developing breast
				cancer, a clinical breast examination each 3 years.
										(3)Pap tests and
				pelvic examinationsIn the case of a female participant or
				beneficiary who is 18 years of age or older, or who is under 18 years of age
				and is or has been sexually active—
										(A)an annual
				diagnostic laboratory test (popularly known as a pap smear)
				consisting of a routine exfoliative cytology test (Papanicolaou test) provided
				to a woman for the purpose of early detection of cervical or vaginal cancer and
				including an interpretation by a qualified health professional of the results
				of the test; and
										(B)an annual pelvic
				examination.
										(4)Colorectal
				cancer screening proceduresIn the case of a participant or
				beneficiary who is 50 years of age or older, or who is under 50 years of age
				and is at high risk of developing colorectal cancer, the procedures described
				in section 1861(pp)(1) of the Social Security
				Act (42 U.S.C. 1395x(pp)(1)) or section 4104(a)(2) of the
				Balanced Budget Act of 1997 (111
				Stat. 362), shall be furnished to the individual for the purpose of early
				detection of colorectal cancer. The group health plan or health insurance
				issuer shall provide coverage for the method and frequency of colorectal cancer
				screening determined to be appropriate by a health care provider treating such
				participant or beneficiary, in consultation with the participant or
				beneficiary.
									(5)Prostate cancer
				screeningIn the case of a male participant or beneficiary who is
				50 years of age or older, or who is younger than 50 years of age and is at high
				risk for prostate cancer (including African-American men or a male who has a
				history of prostate cancer in 1 or more first degree family members), the
				procedures described in section 1861(oo)(2) of Social Security Act (42 U.S.C. 1395x(oo)(2))
				shall be furnished to the individual for the early detection of prostate
				cancer. The group health plan or health insurance issuer shall provide coverage
				for the method and frequency of prostate cancer screening determined to be
				appropriate by a health care provider treating such participant or beneficiary,
				in consultation with the participant or beneficiary.
									(b)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, shall not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide monetary
				payments or rebates to individuals to encourage such individuals to accept less
				than the minimum protections available under this section;
									(3)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section; or
									(4)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section.
									(c)Rules of
				construction
									(1)Nothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary to undergo a procedure, examination, or test described in
				subsection (a).
									(2)Nothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				benefits described in subsection (a) consistent with such subsection, except
				that such coinsurance or other cost-sharing shall not discriminate on any basis
				related to the coverage required under this section.
									(d)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(d) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
								(e)High risk
				definedFor purposes of this section, an individual is considered
				to be at high risk of developing a particular type of cancer if,
				under guidelines developed or recognized by the Secretary based upon scientific
				evidence, the individual—
									(1)has 1 or more
				first degree family members who have developed that type of cancer;
									(2)has previously had
				that type of cancer;
									(3)has the presence
				of an appropriate recognized gene marker that is identified as putting the
				individual at a higher risk of developing that type of cancer; or
									(4)has other
				predisposing factors that significantly increase the risk of the individual
				contracting that type of cancer.
									For
				purposes of this subsection, the term type of cancer includes
				other types of cancer that the Secretary recognizes as closely related for
				purposes of establishing risk.2709.Patient access
				to information
								(a)Disclosure
				requirementA group health plan, and health insurance issuer
				offering group health insurance coverage shall—
									(1)provide to
				participants and beneficiaries at the time of initial coverage under the plan
				(or the effective date of this section, in the case of individuals who are
				participants or beneficiaries as of such date), and at least annually
				thereafter, the information described in subsection (b) in printed form;
									(2)provide to
				participants and beneficiaries, within a reasonable period (as specified by the
				appropriate Secretary) before or after the date of significant changes in the
				information described in subsection (b), information in printed form regarding
				such significant changes; and
									(3)upon request, make
				available to participants and beneficiaries, the applicable authority, and
				prospective participants and beneficiaries, the information described in
				subsection (b) in printed form.
									(b)Information
				providedThe information described in subsection (a) that shall
				be disclosed includes the following, as such relates to cancer screening
				required under section 2708(a):
									(1)BenefitsBenefits
				offered under the plan or coverage, including—
										(A)covered benefits,
				including benefit limits and coverage exclusions;
										(B)cost sharing, such
				as deductibles, coinsurance, and copayment amounts, including any liability for
				balance billing, any maximum limitations on out of pocket expenses, and the
				maximum out of pocket costs for services that are provided by nonparticipating
				providers or that are furnished without meeting the applicable utilization
				review requirements;
										(C)the extent to
				which benefits may be obtained from nonparticipating providers; and
										(D)the extent to
				which a participant, beneficiary, or enrollee may select from among
				participating providers and the types of providers participating in the plan or
				issuer network.
										(2)AccessA
				description of the following:
										(A)The number, mix,
				and distribution of providers under the plan or coverage.
										(B)Out-of-network
				coverage (if any) provided by the plan or coverage.
										(C)Any
				point-of-service option (including any supplemental premium or cost-sharing for
				such option).
										(D)The procedures for
				participants, beneficiaries, and enrollees to select, access, and change
				participating primary and specialty providers.
										(E)The rights and
				procedures for obtaining referrals (including standing referrals) to
				participating and nonparticipating providers.
										(F)The name, address,
				and telephone number of participating health care providers and an indication
				of whether each such provider is available to accept new patients.
										(G)How the plan or
				issuer addresses the needs of participants, beneficiaries, and enrollees and
				others who do not speak English or who have other special communications needs
				in accessing providers under the plan or coverage, including the provision of
				information under this
				subsection.
										.
					(B)Technical
			 amendmentSection 2723(c) of the Public Health Service Act (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704 and inserting
			 sections 2704 and 2708.
					(2)ERISA
			 amendments
					(A)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following new section:
						
							715.Coverage of
				cancer screening
								(a)RequirementA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide coverage and payment under the plan or
				coverage for the following items and services under terms and conditions that
				are no less favorable than the terms and conditions applicable to other
				screening benefits otherwise provided under the plan or coverage:
									(1)MammogramsIn
				the case of a female participant or beneficiary who is 40 years of age or
				older, or is under 40 years of age but is at high risk (as defined in
				subsection (e)) of developing breast cancer, an annual mammography (as defined
				in section 1861(jj) of the Social Security
				Act) conducted by a facility that has a certificate (or provisional
				certificate) issued under section 354 of the Public Health Service Act.
									(2)Clinical breast
				examinationsIn the case of a female participant or beneficiary
				who—
										(A)(i)is 40 years of age or
				older; or
											(ii)is at least 20 (but less than 40)
				years of age and is at high risk of developing breast cancer, an annual
				clinical breast examination; or
											(B)is at least 20,
				but less than 40, years of age and who is not at high risk of developing breast
				cancer, a clinical breast examination each 3 years.
										(3)Pap tests and
				pelvic examinationsIn the case of a female participant or
				beneficiary who is 18 years of age or older, or who is under 18 years of age
				and is or has been sexually active—
										(A)an annual
				diagnostic laboratory test (popularly known as a pap smear)
				consisting of a routine exfoliative cytology test (Papanicolaou test) provided
				to a woman for the purpose of early detection of cervical or vaginal cancer and
				including an interpretation by a qualified health professional of the results
				of the test; and
										(B)an annual pelvic
				examination.
										(4)Colorectal
				cancer screening proceduresIn the case of a participant or
				beneficiary who is 50 years of age or older, or who is under 50 years of age
				and is at high risk of developing colorectal cancer, the procedures described
				in section 1861(pp)(1) of the Social Security
				Act (42 U.S.C. 1395x(pp)(1)) or section 4104(a)(2) of the
				Balanced Budget Act of 1997 (111
				Stat. 362), shall be furnished to the individual for the purpose of early
				detection of colorectal cancer. The group health plan or health insurance
				issuer shall provided coverage for the method and frequency of colorectal
				cancer screening determined to be appropriate by a health care provider
				treating such participant or beneficiary, in consultation with the participant
				or beneficiary.
									(5)Prostate cancer
				screeningIn the case of a male participant or beneficiary who is
				50 years of age or older, or who is younger than 50 years of age and is at high
				risk for prostate cancer (including African-American men or a male who has a
				history of prostate cancer in 1 or more first degree family members), the
				procedures described in section 1861(oo)(2) of Social Security Act (42 U.S.C. 1395x(oo)(2))
				shall be furnished to the individual for the early detection of prostate
				cancer. The group health plan or health insurance issuer shall provide coverage
				for the method and frequency of prostate cancer screening determined to be
				appropriate by a health care provider treating such participant or beneficiary,
				in consultation with the participant or beneficiary.
									(b)ProhibitionsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage in connection with a group health plan, may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide monetary
				payments or rebates to individuals to encourage such individuals to accept less
				than the minimum protections available under this section;
									(3)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section; or
									(4)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section.
									(c)Rules of
				construction
									(1)Nothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary to undergo a procedure, examination, or test described in
				subsection (a).
									(2)Nothing in this
				section shall be construed as preventing a group health plan or issuer from
				imposing deductibles, coinsurance, or other cost-sharing in relation to
				benefits described in subsection (a) consistent with such subsection, except
				that such coinsurance or other cost-sharing shall not discriminate on any basis
				related to the coverage required under this section.
									(d)Notice under
				group health planThe imposition of the requirement of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the last sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirement apply.
								(e)High risk
				definedFor purposes of this section, an individual is considered
				to be at high risk of developing a particular type of cancer if,
				under guidelines developed or recognized by the Secretary based upon scientific
				evidence, the individual—
									(1)has 1 or more
				first degree family members who have developed that type of cancer;
									(2)has previously had
				that type of cancer;
									(3)has the presence
				of an appropriate recognized gene marker that is identified as putting the
				individual at a higher risk of developing that type of cancer; or
									(4)has other
				predisposing factors that significantly increase the risk of the individual
				contracting that type of cancer.
									For
				purposes of this subsection, the term type of cancer includes
				other types of cancer that the Secretary recognizes as closely related for
				purposes of establishing risk.716.Patient access
				to information
								(a)Disclosure
				requirementA group health plan, and health insurance issuer
				offering group health insurance coverage shall—
									(1)provide to
				participants and beneficiaries at the time of initial coverage under the plan
				(or the effective date of this section, in the case of individuals who are
				participants or beneficiaries as of such date), and at least annually
				thereafter, the information described in subsection (b) in printed form;
									(2)provide to
				participants and beneficiaries, within a reasonable period (as specified by the
				appropriate Secretary) before or after the date of significant changes in the
				information described in subsection (b), information in printed form regarding
				such significant changes; and
									(3)upon request, make
				available to participants and beneficiaries, the applicable authority, and
				prospective participants and beneficiaries, the information described in
				subsection (b) in printed form.
									(b)Information
				providedThe information described in subsection (a) that shall
				be disclosed includes the following, as such relates to cancer screening
				required under section 715(a):
									(1)BenefitsBenefits
				offered under the plan or coverage, including—
										(A)covered benefits,
				including benefit limits and coverage exclusions;
										(B)cost sharing, such
				as deductibles, coinsurance, and copayment amounts, including any liability for
				balance billing, any maximum limitations on out of pocket expenses, and the
				maximum out of pocket costs for services that are provided by nonparticipating
				providers or that are furnished without meeting the applicable utilization
				review requirements;
										(C)the extent to
				which benefits may be obtained from nonparticipating providers; and
										(D)the extent to
				which a participant, beneficiary, or enrollee may select from among
				participating providers and the types of providers participating in the plan or
				issuer network.
										(2)AccessA
				description of the following:
										(A)The number, mix,
				and distribution of providers under the plan or coverage.
										(B)Out-of-network
				coverage (if any) provided by the plan or coverage.
										(C)Any
				point-of-service option (including any supplemental premium or cost-sharing for
				such option).
										(D)The procedures for
				participants, beneficiaries, and enrollees to select, access, and change
				participating primary and specialty providers.
										(E)The rights and
				procedures for obtaining referrals (including standing referrals) to
				participating and nonparticipating providers.
										(F)The name, address,
				and telephone number of participating health care providers and an indication
				of whether each such provider is available to accept new patients.
										(G)How the plan or
				issuer addresses the needs of participants, beneficiaries, and enrollees and
				others who do not speak English or who have other special communications needs
				in accessing providers under the plan or coverage, including the provision of
				information under this
				subsection.
										.
					(B)Technical
			 amendments
						(i)Section 731(c) of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191(c)) is amended by striking section
			 711 and inserting sections 711 and 715.
						(ii)Section 732(a) of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191a(a)) is amended by striking section
			 711 and inserting sections 711 and 715.
						(iii)The table of
			 contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after
			 the item relating to section 714 the following new items:
							
								
									Sec. 715. Coverage of cancer
				screening.
									Sec. 716. Patient access to
				information.
								
								.
						(3)Internal Revenue
			 Code amendments
					(A)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended by inserting after section 9813 the following:
						
							9814.Coverage of
				cancer screening
								(a)RequirementA
				group health plan shall provide coverage and payment under the plan for the
				following items and services under terms and conditions that are no less
				favorable than the terms and conditions applicable to other screening benefits
				otherwise provided under the plan:
									(1)MammogramsIn
				the case of a female participant or beneficiary who is 40 years of age or
				older, or is under 40 years of age but is at high risk (as defined in
				subsection (d)) of developing breast cancer, an annual mammography (as defined
				in section 1861(jj) of the Social Security
				Act) conducted by a facility that has a certificate (or provisional
				certificate) issued under section 354 of the Public Health Service Act.
									(2)Clinical breast
				examinationsIn the case of a female participant or beneficiary
				who—
										(A)(i)is 40 years of age or
				older; or
											(ii)is at least 20 (but less than 40)
				years of age and is at high risk of developing breast cancer, an annual
				clinical breast examination; or
											(B)is at least 20,
				but less than 40, years of age and who is not at high risk of developing breast
				cancer, a clinical breast examination each 3 years.
										(3)Pap tests and
				pelvic examinationsIn the case of a female participant or
				beneficiary who is 18 years of age or older, or who is under 18 years of age
				and is or has been sexually active—
										(A)an annual
				diagnostic laboratory test (popularly known as a pap smear)
				consisting of a routine exfoliative cytology test (Papanicolaou test) provided
				to a woman for the purpose of early detection of cervical or vaginal cancer and
				including an interpretation by a qualified health professional of the results
				of the test; and
										(B)an annual pelvic
				examination.
										(4)Colorectal
				cancer screening proceduresIn the case of a participant or
				beneficiary who is 50 years of age or older, or who is under 50 years of age
				and is at high risk of developing colorectal cancer, the procedures described
				in section 1861(pp)(1) of the Social Security
				Act (42 U.S.C. 1395x(pp)(1)) or section 4104(a)(2) of the
				Balanced Budget Act of 1997 (111
				Stat. 362), shall be furnished to the individual for the purpose of early
				detection of colorectal cancer. The group health plan or health insurance
				issuer shall provide coverage for the method and frequency of colorectal cancer
				screening determined to be appropriate by a health care provider treating such
				participant or beneficiary, in consultation with the participant or
				beneficiary.
									(5)Prostate cancer
				screeningIn the case of a male participant or beneficiary who is
				50 years of age or older, or who is younger than 50 years of age and is at high
				risk for prostate cancer (including African-American men or a male who has a
				history of prostate cancer in 1 or more first degree family members), the
				procedures described in section 1861(oo)(2) of Social Security Act (42 U.S.C. 1395x(oo)(2))
				shall be furnished to the individual for the early detection of prostate
				cancer. The group health plan or health insurance issuer shall provide coverage
				for the method and frequency of prostate cancer screening determined to be
				appropriate by a health care provider treating such participant or beneficiary,
				in consultation with the participant or beneficiary.
									(b)ProhibitionsA
				group health plan may not—
									(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan, solely for the purpose of avoiding the
				requirements of this section;
									(2)provide monetary
				payments or rebates to individuals to encourage such individuals to accept less
				than the minimum protections available under this section;
									(3)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section; or
									(4)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section.
									(c)Rules of
				construction
									(1)Nothing in this
				section shall be construed to require an individual who is a participant or
				beneficiary to undergo a procedure, examination, or test described in
				subsection (a).
									(2)Nothing in this
				section shall be construed as preventing a group health plan from imposing
				deductibles, coinsurance, or other cost-sharing in relation to benefits
				described in subsection (a) consistent with such subsection, except that such
				coinsurance or other cost-sharing shall not discriminate on any basis related
				to the coverage required under this section.
									(d)High risk
				definedFor purposes of this section, an individual is considered
				to be at high risk of developing a particular type of cancer if,
				under guidelines developed or recognized by the Secretary based upon scientific
				evidence, the individual—
									(1)has 1 or more
				first degree family members who have developed that type of cancer;
									(2)has previously had
				that type of cancer;
									(3)has the presence
				of an appropriate recognized gene marker that is identified as putting the
				individual at a higher risk of developing that type of cancer; or
									(4)has other
				predisposing factors that significantly increase the risk of the individual
				contracting that type of cancer.
									For
				purposes of this subsection, the term type of cancer includes
				other types of cancer that the Secretary recognizes as closely related for
				purposes of establishing risk.9815.Patient access
				to information
								(a)Disclosure
				requirementA group health plan, and health insurance issuer
				offering group health insurance coverage shall—
									(1)provide to
				participants and beneficiaries at the time of initial coverage under the plan
				(or the effective date of this section, in the case of individuals who are
				participants or beneficiaries as of such date), and at least annually
				thereafter, the information described in subsection (b) in printed form;
									(2)provide to
				participants and beneficiaries, within a reasonable period (as specified by the
				appropriate Secretary) before or after the date of significant changes in the
				information described in subsection (b), information in printed form regarding
				such significant changes; and
									(3)upon request, make
				available to participants and beneficiaries, the applicable authority, and
				prospective participants and beneficiaries, the information described in
				subsection (b) in printed form.
									(b)Information
				providedThe information described in subsection (a) that shall
				be disclosed includes the following, as such relates to cancer screening
				required under section 9814(a):
									(1)BenefitsBenefits
				offered under the plan or coverage, including—
										(A)covered benefits,
				including benefit limits and coverage exclusions;
										(B)cost sharing, such
				as deductibles, coinsurance, and copayment amounts, including any liability for
				balance billing, any maximum limitations on out of pocket expenses, and the
				maximum out of pocket costs for services that are provided by nonparticipating
				providers or that are furnished without meeting the applicable utilization
				review requirements;
										(C)the extent to
				which benefits may be obtained from nonparticipating providers; and
										(D)the extent to
				which a participant, beneficiary, or enrollee may select from among
				participating providers and the types of providers participating in the plan or
				issuer network.
										(2)AccessA
				description of the following:
										(A)The number, mix,
				and distribution of providers under the plan or coverage.
										(B)Out-of-network
				coverage (if any) provided by the plan or coverage.
										(C)Any
				point-of-service option (including any supplemental premium or cost-sharing for
				such option).
										(D)The procedures for
				participants, beneficiaries, and enrollees to select, access, and change
				participating primary and specialty providers.
										(E)The rights and
				procedures for obtaining referrals (including standing referrals) to
				participating and nonparticipating providers.
										(F)The name, address,
				and telephone number of participating health care providers and an indication
				of whether each such provider is available to accept new patients.
										(G)How the plan or
				issuer addresses the needs of participants, beneficiaries, and enrollees and
				others who do not speak English or who have other special communications needs
				in accessing providers under the plan or coverage, including the provision of
				information under this
				subsection.
										.
					(B)Clerical
			 amendmentThe table of sections of chapter is amended by
			 inserting after the item relating to section 9812 the following new
			 items:
						
							
								Sec. 9814. Coverage of cancer
				screening.
								Sec. 9815. Patient access to
				information.
							
							.
					(b)Individual
			 health insurance
				(1)In
			 generalPart B of title XXVII of the
			 Public Health Service Act is amended
			 by inserting after section 2752 (42 U.S.C. 300gg–52) the following new
			 section:
					
						2754.Standard
				relating patient freedom of choice
							(a)In
				generalThe provisions of section 2708 (other than subsection
				(d)) shall apply to health insurance coverage offered by a health insurance
				issuer in the individual market with respect to an enrollee under such coverage
				in the same manner as they apply to health insurance coverage offered by a
				health insurance issuer in connection with a group health plan in the small or
				large group market to a participant or beneficiary in such plan.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(d) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							2755.Patient access
				to informationThe provisions
				of section 2709 shall apply health insurance coverage offered by a health
				insurance issuer in the individual market with respect to an enrollee under
				such coverage in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group market to a participant or beneficiary in such
				plan.
						.
				(2)Technical
			 amendmentSection 2762(b)(2) of such Act (42 U.S.C.
			 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2754.
				(c)Effective
			 dates
				(1)Group health
			 plansSubject to paragraph (3), the amendments made by subsection
			 (a) shall apply with respect to group health plans for plan years beginning on
			 or after January 1, 2010.
				(2)Individual
			 plansThe amendment made by subsection (b) shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual market on or after such date.
				(3)Collective
			 bargaining agreementIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made to subsection (a) shall not apply to
			 plan years beginning before the later of—
					(A)the date on which
			 the last collective bargaining agreements relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 enactment of this Act), or
					(B)January 1,
			 2010.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.(d)Coordinated
			 regulationsSection 104(1) of Health Insurance Portability and Accountability Act of
			 1996 (Public Law 104–191) is amended by striking this
			 subtitle (and the amendments made by this subtitle and section 401) and
			 inserting the provisions of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, the provisions of parts A and C of title XXVII of the
			 Public Health Service Act, and
			 chapter 100 of the Internal Revenue Code of 1986.
			(e)Modification of
			 coverage
				(1)In
			 generalThe Secretary of Health and Human Services may modify the
			 coverage requirements for the amendments under this Act to allow such
			 requirements to incorporate and reflect new scientific and technological
			 advances regarding cancer screening, practice pattern changes in such
			 screening, or other updated medical practices regarding such screening, such as
			 the use of new tests or other emerging technologies. Such modifications shall
			 not in any way diminish the coverage requirements listed under this Act. Such
			 modifications may be made on the Secretary’s own initiative or upon petition to
			 the Secretary by an individual or organization.
				(2)ConsultationIn
			 modifying coverage requirements under paragraph (1), the Secretary of Health
			 and Human Services shall consult with appropriate organizations, experts, and
			 agencies.
				(3)PetitionsThe
			 Secretary of Health and Human Services may issue requirements for the
			 petitioning process under paragraph (1), including requirements that the
			 petition be in writing and include scientific or medical bases for the
			 modification sought. Upon receipt of such a petition, the Secretary shall
			 respond to the petitioner and decide whether to propose a regulation proposing
			 a change within 90 days of such receipt. If a regulation is required, the
			 Secretary shall propose such regulation within 6 months of such determination.
			 The Secretary shall provide the petitioner the reasons for the decision of the
			 Secretary. The Secretary may make changes requested by a petitioner in whole or
			 in part.
				3.Application to
			 other health care coverageChapter 89 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				8915.Standards
				relating to coverage of cancer screening and patient access to
				information
					(a)The provisions of
				sections 2708 and 2709 of the Public Health
				Service Act shall apply to the provision of items and services under
				this chapter.
					(b)Nothing in this
				section or section 2708(c) of the Public Health
				Service Act shall be construed as authorizing a health insurance
				issuer or entity to impose cost sharing with respect to the coverage or
				benefits required to be provided under section 2708 of the
				Public Health Service Act that is
				inconsistent with the cost sharing that is otherwise permitted under this
				chapter.
					.
		
